     Case 2:90-cv-00520-KJM-DB Document 7069 Filed 02/26/21 Page 1 of 5


 1   XAVIER BECERRA, State Bar No. 118517             PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                   SAMANTHA D. WOLFF, State Bar No. 240280
 2   DAMON MCCLAIN, State Bar No. 209508              LAUREL E. O’CONNOR, State Bar No. 305478
     Supervising Deputy Attorney General              DAVID C. CASARRUBIAS, State Bar No. 321994
 3   ELISE OWENS THORN, State Bar No. 145931          HANSON BRIDGETT LLP
     LUCAS L. HENNES, State Bar No. 278361              1676 N. California Boulevard, Suite 620
 4   NAMRATA KOTWANI, State Bar No. 308741              Walnut Creek, CA 94596
     Deputy Attorneys General                           Telephone: (925) 746-8460
 5    1300 I Street, Suite 125                          Fax: (925) 746-8490
      P.O. Box 944255                                   E-mail: PMello@hansonbridgett.com
 6    Sacramento, CA 94244-2550                         Attorneys for Defendants
      Telephone: (916) 210-7318
 7    Fax: (916) 324-5205                             ROMAN M. SILBERFELD, State Bar No. 62783
      E-mail: Elise.Thorn@doj.ca.gov                  GLENN A. DANAS, State Bar No. 270317
 8   Attorneys for Defendants                         ROBINS KAPLAN LLP
                                                        2049 Century Park East, Suite 3400
 9                                                      Los Angeles, CA 90067-3208
                                                        Telephone: (310) 552-0130
10                                                       Fax: (310) 229-5800
                                                        E-mail: RSilberfeld@RobinsKaplan.com
11                                                      Special Counsel for Defendants
12
                             IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14
                                       SACRAMENTO DIVISION
15

16

17   RALPH COLEMAN, et al.,                             2:90-cv-00520 KJM-DB (PC)

18                                         Plaintiffs, DEFENDANTS’ MONTHLY
                                                       PSYCHIATRY VACANCY REPORT
19                  v.

20                                                      Judge: The Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,
21
                                        Defendants.
22

23

24         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report

25   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate

26   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants

27   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a

28   stipulation extending the reporting date to the last court day of the month. (ECF No. 5886.)
                                                       1
                                  Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7069 Filed 02/26/21 Page 2 of 5


 1        Consistent with the Court’s February 14, 2018 order, attached here is a letter from

 2   Defendant CDCR setting forth CDCR’s Division of Health Care Services Systemwide Mental

 3   Health Program Allocated and Filled Psychiatry Positions for January 2021.

 4                                         CERTIFICATION
 5        Defendants’ counsel certifies that she reviewed the following orders relevant to this filing:

 6   ECF No. 5786, ECF No. 5803, and ECF No. 5886.

 7   Dated: February 26, 2021                             Respectfully submitted,
 8                                                        XAVIER BECERRA
                                                          Attorney General of California
 9                                                        DAMON MCCLAIN
                                                          Supervising Deputy Attorney General
10

11                                                       /S/ Namrata Kotwani                    ___
                                                          NAMRATA KOTWANI
12                                                        Deputy Attorney General
                                                         Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                 Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
                    Case 2:90-cv-00520-KJM-DB Document 7069 Filed 02/26/21 Page 3 of 5
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                         GAVIN NEWSOM, GOVERNOR

 DIVISION OF HEALTH CARE SERVICES
 STATEWIDE MENTAL HEALTH PROGRAM
 P.O. Box 588500
 Elk Grove, CA 95758




           February 26, 2021


           Namrata Kotwani, Esq.
           California Department of Justice
           455 Golden Gate Ave Ste 11000
           San Francisco, CA 94102-7020

           RE:       CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                     HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

             Dear Ms. Kotwani:

                   The California Department of Corrections and Rehabilitation (CDCR) hereby submits as
           Exhibit A its monthly reports identifying the psychiatry vacancy rates at each CDCR institution
           and systemwide for January 2021. In accordance with the Court’s February 14, 2018 order, the
           reports contain the same data as the Correctional Health Care Services Mental Health Institution
           Vacancies: Summary by Institution by Classification. It also includes data from the monthly
           telepsychiatry report, as well as a separate column showing the number of psychiatric nurse
           practitioners working at each institution and systemwide, and the fill rate including psychiatric
           nurse practitioners.

           Sincerely,

           _/s/ Amar Mehta_______
           Amar Mehta, M.D.
           Deputy Director
           Statewide Mental Health Program
Case 2:90-cv-00520-KJM-DB Document 7069 Filed 02/26/21 Page 4 of 5




            EXHIBIT A
                                                 Case 2:90-cv-00520-KJM-DB Document 7069 Filed 02/26/21 Page 5 of 5



                                                                    Division of Health Care Services
                                                                  Statewide Mental Health Program
                                                        Allocated and Filled Psychiatry Positions - January 2021
                                                    1
                             Allocated Jan 2021                                                        Filled Jan 2021                                          Filled w PNP Jan 2021
                                                                                    On-Site                        Telepsych
                                                                           2                    3             4             3,4                               2,3
Sites                 Site           Telepsych           Total        Site          Registry        Telepsych     Registry        Total    Percentage   PNP           Total     Percentage
   ASP                4.00                0.00            4.00         0.00             5.07           0.00          0.00          5.07      127%       0.00           5.07        127%
   CAL                0.00                1.00            1.00         0.00             0.00           1.00          0.00          1.00      100%       0.00           1.00        100%
   CCC                0.00                1.00            1.00         0.00             0.00           1.00          0.00          1.00      100%       0.00           1.00        100%
    CCI               5.00                0.00            5.00         2.00             2.89           2.00          0.00          6.89      138%       0.00           6.89        138%
  CCWF                7.00                2.00            9.00         5.00             0.00           0.00          0.00          5.00       56%       3.73           8.73         97%
   CEN                1.00                0.00            1.00         1.00             0.00           0.00          0.00          1.00      100%       0.00           1.00        100%
   CHCF               6.00               18.00           24.00         2.00             3.55           7.00          0.50         13.05       54%       1.00           14.05        59%
 CHCF PIP            36.50                0.00           36.50        14.00             7.97           3.11          0.00         25.08       69%       0.00           25.08        69%
   CIM                9.00                0.00            9.00         6.00             1.90           1.00          0.00          8.90       99%       0.00           8.90         99%
   CIW               10.50                1.00           11.50         6.00             3.72           0.00          0.00          9.72       85%       0.00           9.72         85%
   CMC               15.00                2.00           17.00         8.00             3.30           0.00          0.69         11.99       71%       0.00           11.99        71%
   CMF               14.50                4.00           18.50         6.00             5.39           3.00          0.00         14.39       78%       1.00           15.39        83%
 CMF PIP             32.00                0.00           32.00         7.00             8.88           1.00          0.92         17.80       56%       0.00           17.80        56%
   COR                5.00                5.00           10.00         2.50             2.23           5.70          0.00         10.43      104%       0.00           10.43       104%
   CRC                3.50                0.00            3.50         7.00             0.00           0.00          0.00          7.00      200%       0.00           7.00        200%
   CTF                3.50                2.00            5.50         2.00             0.80           1.00          0.00          3.80       69%       0.87           4.67         85%
   CVSP               0.00                1.00            1.00         0.00             0.00           0.13          0.16          0.29       29%       0.00           0.29         29%
    DVI               1.50                0.00            1.50         2.00             0.00           0.00          0.00          2.00      133%       0.00           2.00        133%
   FSP                2.50                0.00            2.50         3.00             0.00           0.00          0.00          3.00      120%       0.00           3.00        120%
   HDSP               0.50                6.00            6.50         0.00             0.00           3.17          2.02          5.19       80%       0.00           5.19         80%
    ISP               0.00                1.00            1.00         0.00             0.00           0.13          0.16          0.29       29%       0.00           0.29         29%
   KVSP               4.00                5.00            9.00         1.00             0.00           3.36          1.84          6.20       69%       2.10           8.30         92%
   LAC               11.00                0.00           11.00         5.00             4.26           1.00          0.00         10.26       93%       1.20           11.46       104%
  MCSP                7.50                8.00           15.50         3.75             2.93           5.20          2.73         14.61       94%       0.00           14.61        94%
   NKSP               6.50                1.00            7.50         0.00             4.27           2.00          0.00          6.27       84%       2.02           8.29        111%
   PBSP               1.00                2.00            3.00         1.00             0.00           1.17          0.00          2.17       72%       0.00           2.17         72%
   PVSP               1.50                2.00            3.50         1.00             1.09           1.00          0.00          3.09       88%       0.00           3.09         88%
   RJD               14.00                3.00           17.00         8.75             4.23           2.17          0.00         15.15       89%       0.00           15.15        89%
   SAC               18.50                1.00           19.50        15.75             2.95           0.17          0.00         18.87       97%       0.00           18.87        97%
   SATF               6.50                9.00           15.50         1.00             2.39           8.26          0.92         12.57       81%       4.84           17.41       112%
   SCC                1.50                1.00            2.50         1.00             0.00           0.00          0.00          1.00       40%       0.98           1.98         79%
   SOL                4.00                0.00            4.00         4.00             0.76           0.16          0.00          4.92      123%       0.00           4.92        123%
    SQ               10.50                0.00           10.50        11.00             0.53           0.00          0.00         11.53      110%       0.00           11.53       110%
   SVSP               3.00                7.00           10.00         0.00             2.34           6.16          1.09          9.59       96%       0.00           9.59         96%
 SVSP PIP            10.00                0.00           10.00         1.00             7.44           0.00          0.00          8.44       84%       0.00           8.44         84%
   VSP                0.50                7.00            7.50         0.00             0.00           6.20          0.00          6.20       83%       0.23           6.43         86%
   WSP                5.00                3.00            8.00         3.00             1.12           3.20          0.87          8.19      102%       0.00           8.19        102%
  TOTAL             262.00               93.00           355.00      130.75             80.01         69.29         11.90         291.95      82%       17.97         309.92        87%

 Footnote
            1 Source: MH Memo January 2021 Statewide Mental Health Position Allocated
            2 Source: February 1, 2021 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (January 2021)
            4 Source: January 2021 Telepsychiatry Provider List
